    Case: 1:19-cv-06543 Document #: 26-2 Filed: 01/27/20 Page 1 of 1 PageID #:84




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 BRENDAN SODIKOFF,

                           Plaintiff,                      Case No. 1:19-cv-06543

            v.                                             The Honorable Robert M. Dow, Jr.

  RH, US LLC,

                           Defendant.


         DECLARATION OF LARUE L. ROBINSON IN SUPPORT OF
JOINT MOTION FOR LEAVE TO FILE SETTLEMENT AGREEMENT UNDER SEAL

       I, LaRue L. Robinson, hereby declare:

       1.        I am a partner with the law firm of Jenner & Block LLP, which represents RH,

US LLC (“RH”) in the above-captioned matter. I am admitted to practice law in the states of

Illinois and Missouri. I submit this declaration in support of the parties’ joint motion for leave to

file settlement agreement under seal.

       2.        Attached hereto as Exhibit 1 is a true and correct copy of the parties’ settlement

agreement, which has been provisionally filed under seal.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Dated: January 27, 2020

                                                       /s/ LaRue L. Robinson___________
                                                        LaRue L. Robinson
                                                       Attorney for RH, US LLC
